Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 15, 2018

                                       No. 04-18-00274-CR

                                    Jose Flores HERNANDEZ,
                                             Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 1980CR1362W
                           Honorable Jefferson Moore, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.

           It is so ORDERED on August 15, 2018.

                                                                   PER CURIAM



           ATTESTED TO: __________________________
                        KEITH E. HOTTLE
                        CLERK OF COURT